WILBUR, Circuit Judge.
The Fidelity & Deposit Company of Maryland was surety for Joseph Mayer, former trustee in bankruptcy for Frank J. Victor, Inc., and appeals from a judgment rendered against it in an action at law tried by the court sitting without a jury in pursuance of a stipulation in open court waiving the jury. The judgment is for the sum of $86.24 on one count and $1,937.61 on the other. Appellant contends that the evidence is insufficient to sustain the judgment. This question was not raised in the trial court either by motion or by request for findings or conclusion of law, and, consequently, cannot be considered by us.
The assignments with reference to the admission of evidence will not be considered because they do not conform to the rules of this court (Rule No. 11).
Judgment affirmed.